Appeal by an employer and its insurance carrier from a decision and award of compensation made by the Workmen’s Compensation Board to claimant for disability caused by a heart attack. Claimant had a pre-existing heart condition hut was able to work. He was employed as a cashier in a drugstore and luncheonette. On the day of the alleged accident he was called upon to deliver some medicine in a hurry and ran up five flights to do so. He then suffered the symptoms subsequently diagnosed as indicative of a heart attack. He left work and thereafter was hospitalized. There is medical evidence to sustain the finding that he was disabled for the period covered in the findings, from February 6, 1953 to September 28, 1953; and that this disability was related to the attack of February 6, 1953. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Coon, Halpern and Gibson, JJ., concur.